Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

St. Catherine’s Health Services,
(PTAN: 10-8201),
(NPI: 1811950934),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-175
Decision No. CR3151

Date: March 12, 2014

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services
(CMS) to revoke the Medicare enrollment and billing privileges of Petitioner, St.
Catherine’s Health Services, Inc.

I. Background

Petitioner is a home health care agency that does business in the vicinity of Miami,
Florida. It participated in the Medicare program. CMS revoked Petitioner’s
Medicare enrollment and billing privileges, finding that Petitioner had claimed
reimbursement for Medicare services for individuals who had not been certified
properly as needing home health services by a treating physician. That
determination was affirmed on reconsideration and Petitioner requested a hearing
before an administrative law judge.

CMS filed its pre-hearing exchange and with it a motion for summary judgment.
Petitioner filed its exchange and opposed CMS’s motion. CMS filed a reply brief.
I conferred with the parties and each advised me that it did not desire to cross-
examine its opponent’s witness. Additionally, I offered to Petitioner’s counsel to
subpoena the physician whose alleged certifications of Medicare beneficiaries for
home health services are at issue in this case for the purpose of obtaining his
testimony. Petitioner’s counsel declined my offer.

lam electing to treat the motion for summary judgment and Petitioner’s
opposition to that motion as final briefs addressing the merits of the case given
that neither party desires to offer testimony. I base my decision on the parties’
arguments and the exhibits that they filed. CMS filed exhibits that it identified as
CMS Exs. 1 — 8, 9a, 9b, and 10.' Petitioner filed exhibits that it identified as P.
Exs. 1 — 93. I receive all of the parties’ exhibits into the record.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether CMS properly revoked Petitioner’s Medicare participation
and its billing privileges.

B. Findings of Fact and Conclusions of Law

Providers and suppliers may participate in the Medicare program and receive
reimbursement for their services to eligible beneficiaries only if they comply with
all applicable laws and regulations governing their participation. CMS is
authorized to revoke the Medicare enrollment and billing privileges of any
participating provider or supplier that is not complying with enrollment
requirements. 42 C.F.R. § 424.535(a)(1).

The application for participation in Medicare explicitly imposes on a home health
care agency (or any provider or supplier) the obligation to comply with all
Medicare participation requirements. An applicant signs a certification in which it
expressly agrees that it is bound by these requirements. When Petitioner applied
to participate in Medicare it not only subjected itself to applicable laws and
regulations but it expressly agreed that it was doing so. CMS Ex. 2 at 49; CMS
Ex. 3.

+ CMS Ex. 9a and 9b are actually all part of one exhibit, CMS Ex. 9, with
consecutively numbered pages, that was filed in two parts. When I cite the exhibit
in this decision I cite it as “CMS Ex. 9 at (page).”
“Home health services” includes items or services furnished to an individual who
is under the care of a physician, by a home health agency, “under a plan. . .
established and periodically reviewed by a physician.” Social Security Act (Act)
§ 1861(m). A physician must certify that home health services are necessary in
order that they be reimbursable by Medicare. 42 C.F.R. § 424.22(a).

A written certification means more than a physician’s signature on a form.
“Certification” means that a physician has a treatment relationship with a patient,
that he or she sees and evaluates that patient, and that he or she determines and
attests in writing that the patient needs the services that are provided by a home
health agency. Governing regulations envision that a physician will premise his or
her certification on a face-to-face encounter with a beneficiary in which the
physician evaluates the beneficiary’s needs and determines that the beneficiary
needs skilled nursing care or physical or speech therapy and that the beneficiary is
confined to the home except when receiving outpatient services. 42 C.F.R.

§ 424.22(a)(1)(i), (ii). The physician must establish a comprehensive plan of
treatment for the beneficiary. 42 C.F.R. § 424.22(a)(1)(iii). The physician must
sign the certification at the time that the plan of treatment is established or as soon
thereafter as is practicable. 42 C.F.R. § 424.22(a)(2).

Failure by a home health care agency to obtain the proper certification by a
physician for home health services is a violation of participation requirements. It
is a basis for CMS to revoke that agency’s Medicare enrollment and its billing
privileges. 42 C.F.R. § 424.535(a)(1). A single instance of failure to provide
proper certification is sufficient grounds for revocation.

This case involves 26 Medicare beneficiaries who ostensibly were certified as
being eligible for home health care services by a physician, Dr. Carlos Gonzalez.
Petitioner submitted reimbursement claims for these beneficiaries listing Dr.
Gonzalez as the “attending” (certifying) physician for each of them. CMS Ex. 5;
CMS Ex. 7. In other words, Petitioner submitted reimbursement claims for the 26
beneficiaries in which they told Medicare that Dr. Gonzalez had certified each of
them for home health care services.

CMS investigated the services that Dr. Gonzalez had ostensibly certified because
he had not filed Medicare reimbursement claims for any of the 26 beneficiaries in
question. CMS Ex. 6. CMS investigators showed Dr. Gonzalez medical records
from Petitioner including plans of care for the 26 beneficiaries, all of which bore
signatures purporting to be that of Dr. Gonzalez. When confronted with these
records, Dr. Gonzalez denied signing any of them and signed statements
confirming that the signatures on the records were not his. CMS Ex. 7; CMS Ex.
9 at 1-167. Additionally, Dr. Gonzalez denied ordering home health agency
services, verbally or in writing, for any of the 26 beneficiaries. Id.
Medicare payment records corroborate Dr. Gonzalez’ assertion to the investigators
that he did not certify the 26 beneficiaries for home health care. CMS Ex. 5; CMS
Ex. 6. The payment records do not show Dr. Gonzalez as having claimed
reimbursement for services that he provided to any of the beneficiaries. CMS Ex.
5; CMS Ex. 7. The fact that Dr. Gonzalez — who does claim reimbursement for
patients that he treats — did not file reimbursement claims for any of the 26
beneficiaries in question strongly supports his assertions that he did not certify any
of the beneficiaries for home health care and that the signatures on Petitioner’s
records are not his. See CMS Ex. 6.

The inference that I draw from the evidence offered by CMS is that Petitioner filed
claims for Medicare reimbursement based on invalid certifications that these
individuals were eligible for home health care services and on equally invalid
plans of care and treatment orders. Petitioner’s failure to obtain valid
certifications before claiming reimbursement for the services it allegedly provided
to these beneficiaries is a violation of the regulations that govern home health care
services and ample legal justification for CMS to revoke Petitioner’s provider
enrollment and Medicare billing privileges.

Petitioner makes several arguments to counter the evidence that CMS offered.
First, it suggests that Dr. Gonzalez’ denial that he signed the certifications and
treatment plans for the 26 beneficiaries is not credible. However, Petitioner has
offered no evidence that undermines Dr. Gonzalez’ credibility. I afforded
Petitioner the opportunity to take Dr. Gonzalez’ testimony under oath and it
declined that offer. It has offered no affirmative proof to challenge his statements.
Furthermore, when the records that are at issue are looked at closely, they support
— rather than contradict — Dr. Gonzalez’ assertion that the signatures on the records
are not his. Dr. Gonzalez’ signature on the statements that he gave to CMS is
clearly very different from his purported signature on some of Petitioner’s records.
Compare, for example, Dr. Gonzalez’ signature on CMS Ex. 9 at | with his
purported signature at the bottom of P. Ex. 28 at 2.

Petitioner’s second argument is that even if Dr. Gonzalez may not have signed the
certifications, individuals who worked for Dr. Gonzalez signed other documents
relating to the beneficiaries and the care that they received. I find this argument to
be unpersuasive. First, it is Dr. Gonzalez and only Dr. Gonzalez who was
authorized to certify the beneficiaries for home health care. The regulations
governing home health care services envision a treating relationship between a
physician and a beneficiary. A home health agency may not accept a beneficiary
for care unless a physician certifies that individual’s need. 42 C.F.R.

§ 424.22(a)(1)(iii). Anything other than a physician’s certification is
unacceptable. Second, Petitioner has offered no evidence to show that the other
signatures on the documents, signatures purporting to have been written by a
physician’s assistant and a nurse practitioner, are authentic. Petitioner did not ask
any of the purported authors of these statements to attest to the authenticity of their
signatures. Moreover, Dr. Gonzalez denied working with either a physician’s
assistant or a nurse practitioner. CMS Ex. 7.

Petitioner also offers the affidavit of Brisaida Duarte, who is Petitioner’s
administrator. P. Ex. 92. Ms. Duarte avers that Petitioner “‘verified” the orders for
home health care services ostensibly ordered by Dr. Gonzalez and also “verified”
that all 26 of the beneficiaries in question were being cared for by Dr. Gonzalez.

P. Ex. 92. I find these assertions to be not credible. Not only does Ms. Duarte not
explain what she means by her assertion that she “verified” certain things, but she
does not provide even a shred of explanation as to how this alleged verification
occurred. She doesn’t say, for example, that she or anyone on her staff ever spoke
with Dr. Gonzalez.

Indeed, what is most striking about Petitioner’s evidence is the singular lack of
any evidence that anyone on Petitioner’s staff every met with or spoke to Dr.
Gonzalez. There is nothing in the welter of documents that Petitioner offered that
shows a single phone call to Dr. Gonzalez or a consultation of any type at any
time. Throughout the period when Petitioner allegedly provided care to all 26 of
the beneficiaries, Dr. Gonzalez remains a phantom according to Petitioner’s
documents, a shadowy figure who remains in the background, never seen, never
spoken to, never heard from.

And, yet, if Petitioner is to be believed, somehow Dr. Gonzalez managed to draft
and sign dozens of Petitioner’s records. Petitioner produced a host of treatment
records for the 26 beneficiaries, many containing signatures that purportedly are
that of Dr. Gonzalez. P. Exs. 54-57, 59-90. The signatures on these documents
are plainly put there to make it look as if Dr. Gonzalez played an active role in
ordering and treating the 26 beneficiaries. But, Petitioner offers no explanation at
all as to how he allegedly came to sign these records. If Petitioner’s staff was not
contacting Dr. Gonzalez by phone — and Petitioner has provided no evidence that
its staff did that — or meeting with him face to face — and Petitioner has provided
no evidence that it did that either — then how was it that Dr. Gonzalez would be
signing these documents as if he played an active role in the beneficiaries’ care?
Petitioner does not explain this mystery and the inference that I draw is that it
cannot.

Petitioner’s argues that even if all of these documents with Dr. Gonzalez’
purported signature on them are false, it still operated within the regulatory
requirements in claiming reimbursement for the services it provided for the 26
beneficiaries. That is because, according to Petitioner, it is not required by law to
authenticate anyone’s signature. It contends that it is allowed under Medicare
regulations to accept and rely on whatever paperwork that it receives and that it
has no duty whatsoever to ascertain whether the paperwork is authentic. Indeed, it
argues that it has no duty to communicate at all with a beneficiary’s physician
except in the case of a significant change in the beneficiary’s medical condition.
Thus, according to Petitioner, governing regulations permit it to receive written
certification from a physician for home health care services, provide care for the
beneficiary, and bill Medicare for that beneficiary, and never once speak to the
physician or even communicate with the physician in writing about the
beneficiary’s care except where there is a significant change in the beneficiary’s
condition.

This argument contradicts both the letter and intent of the regulations governing
ome health agencies. Petitioner cannot rely solely on the paperwork that it
receives from a beneficiary’s physician without actively communicating with that
physician about the beneficiary’s condition. The regulations do not envision that a
ome health agency functions as an independent, free-standing provider of care,
independent of a physician’s overall supervision of a beneficiary’s care. To the
contrary, the regulations assume that any beneficiary who is provided care by a
ome health agency remains under the care and supervision of a treating
physician. Any care plan that is established for a Medicare beneficiary while
under the care of a home health agency must be established and periodically
reviewed by the beneficiary’s physician. 42 C.F.R. § 424.22(a)(1)(iii). The home
ealth agency’s services must be furnished while the beneficiary is under the care
of a physician. 42 C.F.R. § 424.22(a)(1)(iv). By necessity the ongoing
relationship between a beneficiary and his or her physician contemplated by the
regulations must involve communication between the home health agency and the
beneficiary’s physician once the beneficiary is admitted to home health care. How
can a physician possibly update a plan of care unless he or she is kept apprised of
a beneficiary’s condition by the home health agency? How can a physician
provide care for any beneficiary if he or she is not in communication with the
agency that is providing care on a day-to-day basis?

Indeed, Petitioner’s care plans envision reporting to the beneficiaries’ physician
and these reports are not limited to circumstances where there are significant
changes in a beneficiary’s condition. E.g., P. Ex. 27 at 4. Had Petitioner’s staff
been in communication with Dr. Gonzalez they would have learned immediately
that he had not certified these beneficiaries for home health care.

The requirement that a home health agency remain in communication with a
beneficiary’s physician impliedly imposes on a home health agency the duty to
verify that the physician is actually ordering the services that he or she purports to
order. That does not mean that an agency must call a physician every time it
receives a document purportedly signed by him or her and inquire whether the
physician’s signature is authentic and whether the physician meant what he or she
is purported to have said. But, it does mean that in the context of an ongoing
treatment relationship the home health agency should learn whether the care was

actually ordered

by a physician.

Petitioner also asserts that it has statements from many of the 26 beneficiaries
whose care is at issue that establish that each of them had a treating relationship
with Dr. Gonzalez. P. Ex. 2—P. Ex. 23. These statements — all of them verbatim

identical except
certified any of tl

or the purported

lates of service — do not prove that Dr. Gonzalez

ese individuals for home health care. First, they do not even

mention Dr. Gonzalez. Secondly, none of the statements purports to prove that
Dr. Gonzalez or anyone else certified the beneficiary as being eligible for home

health care. Eac!
that means “visit

statement merely avers that the beneficiary had “assist” (I infer
ed”) a medical office that has the same address as Dr. Gonzalez’

office on a particular date for a “follow up” with “a doctor.” £.g., P. Ex. 2. None

of the statements specifies which

It is Petitioner’s

loctor was seen or the reason for the visit.

burden to prove that the certifications for the 26 beneficiaries
whose care is at issue are valid giv
CMS showing that these individual!
treating physician, Dr. Gonzalez.

en the strong prima facie case presented by
ls had not been certified by their (attending)
Petitioner clearly failed to meet that burden.

/s/
Steven T. Kessel
Administrative Law Judge

